13‐655‐cv
     Cody v. Darden

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



           At a stated term of the United States Court of Appeals for the
     Second Circuit, held at the Thurgood Marshall United States Courthouse,
     40 Foley Square, in the City of New York, on the 28th day of March, two
     thousand fourteen.

     PRESENT:
                RALPH K. WINTER,
                RICHARD C. WESLEY,
                SUSAN L. CARNEY, 
                      Circuit Judges. 
     _________________________________________

     Monique CODY,

                                       Plaintiff ‐ Appellant,

                             v.                                 13‐655‐cv

     DARDEN RESTAURANTS, DARDEN RESTAURANTS, INC., 
     GMRI INC., DBA Olive Garden Jon‐Jay Associates, 
     Inc.,
                      Defendants ‐ Appellees.*
_________________________________________

FOR APPELLANT:                       Monique Cody, pro se, Brooklyn, NY.

FOR APPELLEES:                       John T. Bauer, Littler Mendelson P.C.,
                                     Melville, NY (Justin R. Marino, on the brief).

         Appeal from a judgment of the United States District Court for the

Eastern District of New York (Feuerstein, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

         Appellant Monique Cody, proceeding pro se, appeals from the

judgment of the district court compelling arbitration of her claims of

wrongful termination in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq.; the Age Discrimination in Employment Act, 29

U.S.C. § 621, et seq.; and the Americans with Disabilities Act, 42 U.S.C. §

12101, et seq.  We assume the parties’ familiarity with the underlying facts,

procedural history of the case, and issues on appeal.




         *
          The Clerk of the Court is directed to amend the official caption as noted 
above.

                                            2
      We affirm, for substantially the reasons stated in the magistrate

judge’s report and recommendation, as adopted and supplemented by the

district court.  See Report & Recomm., Cody v. Darden Restaurants, No. 12‐cv‐

484 (E.D.N.Y. Oct. 11, 2012) (Dkt. No. 28); Order, No. 12‐cv‐484 (E.D.N.Y.

Jan. 11, 2013) (Dkt. No. 35).  We have considered all of Appellant’s

remaining arguments and find them to be without merit.  For the foregoing

reasons, the judgment of the district court is hereby AFFIRMED.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk




                                      3